Citation Nr: 0534969	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected sacroiliac syndrome.  

2.  Entitlement to service connection for a claimed left knee 
condition.  

3.  Entitlement to service connection for claimed 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1980 to August 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO.  That 
decision assigned an initial 10 percent evaluation for the 
service-connected sacroiliac syndrome, effective on September 
1, 2001.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at hearing held in September 2003.  

In April 2004, the Board remanded the case for further 
evidentiary development of the record.  

The claims of service connection for a left knee disorder and 
an increased rating in excess of 20 percent for the service-
connected low back disability are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  



FINDINGS OF FACT

1.  The service-connected low back disability is shown to be 
manifested by a functional loss due to pain that more nearly 
approximates that of moderate limitation of lumbar motion 
since the time of his discharge from service.  

2.  The veteran currently is shown as likely as not to have a 
hemorrhoid-like disorder manifested by a history of recurrent 
rectal bleeding that had its clinical onset during his 
extensive period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
rating for the service-connected sacroiliac syndrome have 
been met.  38 U.S.C.A. § 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5292, 5295 
(2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a history of recurrent rectal 
bleeding is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claims addressed hereinbelow.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence, which is necessary to make an informed 
decision on these issues.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained in this regard.  The veteran and 
his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including presentation of testimony at a hearing held in 
September 2003.  

Further, by the September 2002 and July 2004 letters and the 
January 2003 Statement of the Case and the April 2005 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the Board remanded the veteran's case for 
further evidentiary development that was completed in July 
2004 and February 2005.  Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA.  Any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Evaluation in excess of 10 percent for the service-connected 
sacroiliac syndrome  

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected low back disorder.  He essentially 
contends that this disability is more severe than is 
contemplated by the 10 percent rating currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

In this case, the service-connected low back disability has 
been evaluated by the RO as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code (DC) 5292 
(2002).  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating; a 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating; and a severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).  

Based on its review of the evidence of record, the Board 
finds that a 20 percent evaluation is warranted under these 
rating criteria.  

In this regard, the report of his November 2001 VA 
examination noted that the veteran's range of motion was from 
0 to 60 degrees of flexion, 0 to 20 degrees of extension, 
from 0 to 20 degrees of right and left lateral flexion and 
from 0 to 50 degrees of right and left lateral rotation.  

The veteran complained of pain on extension and flexion with 
some pulling on rotation.  No neurological deficits were 
noted.  The veteran presented with no spasm, weakness, 
fatigability, decreased endurance or incoordination.  

The subsequent examination in July 2004 showed the veteran's 
motion in the low back to be virtually identical to the 
November 2001 findings.  His right and left lateral bending 
was found to be normal.  This report was negative for any 
complaints or findings of muscle spasm or abnormal gait.  

The examiner noted that a November 2001 lumbar spine x-ray 
study revealed degenerative changes with normal 
intervertebral disc spaces.  However, the x-ray studies of 
the lumbar spine in July 2004 were read as being normal.  

During the July 2004 examination, the veteran noted that he 
had experienced recurrent low back pain his entire career in 
the military in the area of the sacroiliac joint.  He 
reported having pain that was "not usually debilitating" 
without weakness, fatigability, decreased endurance, 
incoordination or flare-ups.  

The United States Court of Appeals for Veterans Claims has 
held that Diagnostic Codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or other symptoms under 38 C.F.R. 
§§ 4.40 and 4.45 (2005).  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The Board notes that the issue of additional functional loss 
caused by the veteran's low back disorder was addressed in 
the reports of his November 2001 and July 2004 VA 
examinations.  

On physical examination, the veteran complained of pain on 
extreme rotation, but the examiner noted no weakness, 
fatigability, decreased endurance or incoordination.  The 
examiner in the July 2004 report added that his range of 
motion could be limited by pain and weight.  

The veteran testified that he had constant back pain that 
occasionally resulted in spasms and limited motion.  He 
reported the use of muscle relaxers and pain medication that 
he used sparingly.  Significantly, he denied having any 
radiating back pain into the lower extremities.  

When considering the additional limitation of motion caused 
by the veteran's flare-ups, the Board finds that the service-
connected disability picture more closely approximates the 
criteria for a 20 percent rating under the old criteria of DC 
5292 based on moderate impairment of function due to pain.  
38 C.F.R. § 4.7; See Deluca, supra.  

The Board has also considered evaluating the veteran's low 
back disorder under other Diagnostic Codes applicable to the 
spine under the old version of the rating criteria.  However, 
it is not shown that the veteran had experienced severe 
disablement or ankylosis due to service-connected low back 
disorder.  

Furthermore, the Board notes that the veteran has not been 
diagnosed at any point with intervertebral disc syndrome.  
Also, the VA examinations have been consistently negative for 
any neurological symptoms due to the veteran's service-
connected low back disability.  

The Board also has considered whether the veteran was 
entitled to "staged" ratings for his service-connected low 
back disability as prescribed by the Court in Fenderson.  The 
Board has reviewed the record in detail and finds that the 
evaluation of 20 percent is for application under the older 
version of the rating criteria beginning with the time of his 
separation from service.  


Service connection for hemorrhoids 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service- 
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to the claimed hemorrhoids, the Board finds that 
service connection must be granted.  38 C.F.R. § 3.303.  

The Board notes that the report of medical examination in 
September 1995 was negative for any findings related to the 
anus and rectum.  No significant interval history was noted 
in the report.  

On VA examination in November 2001, the veteran reported 
having had recurrent hemorrhoids with protrusion and bleeding 
throughout his adult life.  However, the examiner reported no 
masses, tenderness or external hemorrhoids on examination.  

The examiner diagnosed the veteran with anal bleeding 
secondary to hemorrhoids with no external hemorrhoids present 
on examination.  

On July 2004 VA examination, the examiner made reference to a 
1981 service medical record that documented treatment for the 
veteran's complaints of passing blood in stool.  

In that record, it was noted that the veteran had been having 
this problem since October 1980; however, no external or 
internal hemorrhoids were seen on anoscope.  

The service medical examiner's diagnosis was that of 
proctitis (inflammation of the lining of the rectum).  The VA 
examiner related the veteran's narrative history of having a 
hemorrhoid condition having been present since service with 
recurrent bleeding as the primary symptom.  

The veteran reported treatment by use of stool softeners 
without any history of surgery.  On physical examination, the 
examiner noted no external hemorrhoids or bleeding.  

In this case, the Board finds the evidence of record to be in 
relative equipoise in showing that the veteran as likely as 
not is suffering from a claimed hemorrhoid disorder 
manifested by recurrent rectal bleeding that began in 
service.  38 C.F.R. § 3.385.  

By extending the benefit of the doubt to the veteran, service 
connection for a disability manifested by a history of 
recurrent rectal bleeding is warranted.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), and finds 
a state of approximate balance of the positive evidence with 
the negative evidence with respect to the issue discussed 
herein to otherwise warrant a favorable decision.  



ORDER

An initial increased rating of 20 percent for the service-
connected low back disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

Service connection for a disability manifested by a history 
of recurrent rectal bleeding is granted.  



REMAND

The veteran seeks service connection for a left knee 
condition.  In a service medical record dated in May 1987, 
the veteran complained of left knee pain but denied trauma to 
the knee.  He reported having bilateral knee pain with 
prolonged kneeling while working and running.  The examiner's 
diagnosis was that of chondromalacia patella.  Post-service, 
the veteran testified that he had left knee problems that 
included instability, locking, swelling, inflammation, and 
pain.  

The veteran was examined for VA purposes in July 2004 with an 
addendum opinion offered in February 2005 by the July 2004 VA 
examiner.  The examiner diagnosed the veteran with recurrent 
left knee pain and swelling with no diagnosis recalled.  

However, the examiner reported that he could not find any 
documentation in the claims fils that the veteran was treated 
for a left knee condition.  

In the November 2005 brief, the veteran's representative 
noted that the July 2004 VA examiner's report was inadequate 
regarding the issue of service connection for a left knee 
condition.  

The Board agrees that the VA examiner failed to note the May 
1987 service medical record that showed that the veteran had 
left knee chondromalacia patella.  

As such, further development of the veteran's case is 
necessary in order to fairly decide the claim.  

Additionally, the Board notes that the veteran has been 
granted an initial increased rating of 20 percent for his 
service-connected low back disability under the old version 
of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In the Board's April 2004 remand, the RO was instructed to 
address the veteran's claim for an increased rating for a low 
back claim under the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations for back 
disabilities.  The veteran has not been advised of these 
regulatory changes and the RO has not yet considered the 
veteran's appeal under the revised Diagnostic Codes.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  

Thus, the Board finds that a new examination is required to 
assess the severity of the service-connected low back 
disability under the new rating criteria.  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO should afford the veteran 
another VA examination to determine 
whether he has current left knee 
disability that had its clinical onset in 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  

3.  The veteran should then be afforded a 
VA examination to determine the current 
severity of his service-connected low 
back disability.  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

All signs and symptoms of the low back 
disability should be described in detail, 
such as range of motion in degrees, 
objective evidence of pain, neurological 
signs of disc disease, etc.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  All signs and symptoms 
necessary for rating any spine disorder 
under the new rating criteria should be 
reported in detail.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the claim for 
increase in light of the applicable 
rating criteria.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the amended rating criteria 
for rating criteria for spine 
disabilities.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


